                Case 2:20-cr-00165-JLR Document 5 Filed 10/26/20 Page 1 of 1



 1                                                                   The Honorable James L. Robart

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                         NO. 20-cr-00165-JLR
 9                           Plaintiff,
                                                         ORDER GRANTING STIPULATED
10        v.                                             MOTION TO PROCEED WITH
                                                         GUILTY PLEA BY VIDEO HEARING
11   VIKY BOHRA,

12                           Defendant.

13
               THE COURT has considered the stipulated motion to proceed with guilty plea hearing
14
     by video hearing and to proceed before a United States Magistrate Judge, along with all the
15
     records and files in this case and the General Orders currently in effect.
16
               THE COURT ORDERS that the parties may proceed before a United States Magistrate
17
     Judge with a plea hearing by video conference, consistent with current procedures established
18
     by this Court, and directs the parties to consult with one another and the Court to schedule such
19
     a hearing at a mutually acceptable date and time.
20
               DATED this 26th day of October, 2020.
21

22                                                   A
                                                   _________________________________
                                                   JAMES L. ROBART
23                                                 U.S. DISTRICT JUDGE


      ORDER GRANTING STIPULATED MOTION TO
      PROCEED WITH GUILTY PLEA BY VIDEO
      HEARING – 1                                                            1301 - Fifth Avenue, Suite 3401
                                                                             Seattle, Washington 98101-2605
                                                                                      (206) 623-6501
     3217728.docx
